                                          NOTICE8OF
                  Case 1:20-mj-00403-SJB Document      APPEAL
                                                    Filed 06/01/20 Page 1 of 2 PageID #: 17
                                      UNITED STATES DISTRICT COURT
                                                    Eastern             District of                New York


                UNITED STATES OF AMERICA
                                                                                         Docket Number                     20-MJ-403
                             - against -
                                                                                                The Honorable Margo K. Brodie
                 COLINFORD MATTIS, et al.,                                                             (District Court Judge)


                                             Defendants.


       Notice is hereby given that               the United States of America
       appeals to the United States Court of Appeals for the Second Circuit from the:

       Judgment                ;   Order        X     ;      Other              ;
                                                                                                               (specify)
       entered in this action on June 1, 2020                                                                         .
                                                                                           (specify)
       Offense occurred after November 1, 1987                    Yes       X             No             .

       The appeal concerns: the release of defendants Mattis and Rahman on bond
       .

Date                    June 1, 2020                                                      David K. Kessler, AUSA
                                                                                                   (Counsel for Appellant)

TO: John Burke, Esq.                                                    Address:         United States Attorney’s Office - EDNY
    (counsel for Urooj Rahman)                                                           271-A Cadman Plaza East
     26 Court Street, Suite 2805                                                         Brooklyn, New York, 11201
     Brooklyn, NY 11242
     718-875-3707                                                       Telephone Number:                    718-254-7202
     Email: b33elmont@aol.com                                           E-Mail:                              David.Kessler@usdoj.gov
          ADD ADDITIONAL PAGE IF NECESSARY
                                                                                                                                          (TO
       BE COMPLETED BY ATTORNEY)


          ► QUESTIONNAIRE                                 ► TRANSCRIPT ORDER             ► DESCRIPTION OF PROCEEDINGS FOR WHICH
                                                                                    TRANSCRIPT IS REQUIRED (INCLUDE DATE)

               I am ordering a transcript.                                                     Dates
         X    I am not ordering a transcript.             Prepare transcript of
                                                                Pre-trial proceedings
         Reason:                                                Trial
           X    Daily copy is av ailable                        Sentence
           X    U.S. Attorney has placed order                  Post-trial proceedings
                Other. Attach explanation
           Motion decided w ithout hearing

        The ATTORNEY certifies that he/she w ill make satisfactory arrangements w ith the court reporter for payment of the cost of the
        transcript. (FRAP 10(b))   ► Method of payment        Funds      CJA Form 24

        ATTORNEY’S signature                          /s/ David K. Kessler                  Date              June 1, 2020



          ► COURT REPORTER ACKNOWLEDGMENT                       To be completed by Court Reporter and forw arded to Court of Appeals.


        Date order receiv ed                         Estimated completion date                          Estimated number of pages



       Date                                                     Signature
                                                                                                             (Court Reporter)
        Case 1:20-mj-00403-SJB Document 8 Filed 06/01/20 Page 2 of 2 PageID #: 18
TO (CONT’D): Sabrina Shroff, Esq.
             (representing Colinford Mattis)
             Law Offices of Sabrina P. Shroff
             44 Gramercy Park North, #7A
             New York, NY 10010
             (646) 763-1490
             sabrinashroff@gmail.com
